Opinion issued September 29, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00632-CV
                            ———————————
         IN RE BRIDGETEX PIPELINE COMPANY, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      BridgeTex Pipeline Company, LLC filed a petition for writ of mandamus and

a motion for temporary relief.1 On August 17, 2016, BridgeTex filed a motion to

abate the proceeding because the parties were finalizing a settlement agreement.




1
      The underlying case is Primoris Energy Services Corporation d/b/a Sprint Pipeline
      Services v. BridgeTex Pipeline Company, LLC, cause number 2014-63615, pending
      in the 133rd District Court of Harris County, Texas, the Honorable Jaclenel
      McFarland presiding.
Accordingly, we entered an order on August 18, 2016, abating the proceeding. See

TEX. R. APP. P. 52.10(b).

      On September 20, 2016, BridgeTex filed a motion to dismiss this proceeding

because the parties have settled their differences. We grant the motion, reinstate the

case, and dismiss the petition. Any pending motions are dismissed as moot.


                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                          2